Case 1:15-cv-01082-LPS Document 122 Filed 12/30/19 Page 1 of 3 PageID #: 4460



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

CRYSTALLEX INTERNATIONAL           )
CORP,                              )
                                   )
                                   )
                 Plaintiff,        )
     v.                            ) Civil Action No. 15-cv-1082-LPS
                                   )
                                   )
PDV HOLDING INC.,                  )
                                   )
                 Defendant.        )
                                   _________________________________________
CONOCOPHILLIPS PETROZUATA          )
B.V., et al.,                      )
                                   )
                                   )
                 Plaintiff,        )
     v.                            ) Civil Action No. 16-cv-904-LPS
                                   )
                                   )
PETROLEOS DE VENEZUELA S.A.        )
et al.,                            )
                                   )
                 Defendants.       )
                                   _________________________________________
CRYSTALLEX INTERNATIONAL           )
CORP,                              )
                                   )
                                   )
                 Plaintiff,        )
     v.                            ) Civil Action No. 16-cv-1007-LPS
                                   )
                                   )
PDV HOLDING INC.,                  )
                                   )
                 Defendant.        )
                                   _________________________________________
CONOCOPHILLIPS PETROZUATA          )
B.V., et al.,                      )
                                   )
                                   )
                 Plaintiff,        )
     v.                            ) Civil Action No. 17-cv-28-LPS
Case 1:15-cv-01082-LPS Document 122 Filed 12/30/19 Page 2 of 3 PageID #: 4461



                                   )
                                   )
PETROLEOS DE VENEZUELA S.A.        )
et al.,                            )
                                   )
                 Defendants.       )
                                   _________________________________________
CRYSTALLEX INTERNATIONAL           )
CORP,                              )
                                   )
                                   )
                 Plaintiff,        )
     v.                            ) Civil Action No. 17-mc-151-LPS
                                   )
                                   )
BOLIVARIAN REPUBLIC OF             )
VENEZUELA,                         )
                                   )
                 Defendant.        )
                                   _________________________________________
SAINT-GOBAIN PERFORMANCE           )
PLASTICS EUROPE,                   )
                                   )
                                   )
                 Plaintiff,        )
     v.                            ) Civil Action No. 18-cv-1963-LPS
                                   )
                                   )
BOLIVARIAN REPUBLIC OF             )
VENEZUELA, et al.,                 )
                                   )
                 Defendants.       )
                                   _________________________________________
OI EUROPEAN GROUP B.V.,            )
                                   )
                                   )
                 Plaintiff,        )
     v.                            ) Civil Action No. 19-cv-290-LPS
                                   )
                                   )
BOLIVARIAN REPUBLIC OF             )
VENEZUELA, et al.,                 )
                                   )
                 Defendants.       )
                                   _________________________________________



                                      2
Case 1:15-cv-01082-LPS Document 122 Filed 12/30/19 Page 3 of 3 PageID #: 4462



       NOTICE BY THE UNITED STATES OF ITS RECEIPT OF THIS COURT’S
                        DECEMBER 12, 2019 ORDER

       The United States of America, by and through undersigned counsel, hereby respectfully

advises the Court that the United States is in receipt of this Court’s December 12, 2019 order, in

which the Court “invites and would welcome any input that the Executive Branch of the United

States Government would like to provide at any and all future stages of any of the above-captioned

actions.” Order, ECF No. 120.

       The United States greatly appreciates the Court’s awareness of the United States’ potential

interest in the issues raised by these cases and the invitation to participate. The United States is

carefully considering those issues. It will advise this Court if it determines it appropriate to file a

Statement of Interest pursuant to 28 U.S.C. § 517.

Dated: December 30, 2019                       Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               ANTHONY J. COPPOLINO
                                               Deputy Branch Director

                                               DIANE KELLEHER
                                               Assistant Branch Director

                                               /s/ Joseph E. Borson
                                               JOSEPH E. BORSON (Va. Bar No. 85519)
                                               Trial Attorney, U. S. Dept. of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L St., NW
                                               Washington, D.C. 20005
                                               Tel. (202) 514-1944
                                               Email: joseph.borson@usdoj.gov




                                                  3
